BALEY, Judge.
Defendant contends that the trial court erred in failing to instruct the jury on the credibility of witnesses and on his failure to testify. No request was made for these instructions. “ ‘Where the charge fully instructs the jury on all substantive features of the case, defines and applies the law thereto, and states the contention of the parties, it complies with G.S. 1-180, and a party desiring further elaboration on a particular point ... or a charge on a subordinate feature of the case, must aptly tender request for special instruction.’ ” State v. Hunt, 283 N.C. 617, 623, 197 S.E. 2d 513, 517; accord, State v. Guffey, 265 N.C. 331, 144 S.E. 2d 14; State v. Garrett, 5 N.C. App. 367, 168 S.E. 2d 479, cert. denied, 276 N.C. 85.
It is proper for the judge to charge the jury on the credibility of witnesses, in the absence of a request for such an instruction, but it is not mandatory that he do so. State v. McKinnon, 223 N.C. 160, 25 S.E. 2d 606; State v. Hardee, 6 N.C. App. 147, 169 S.E. 2d 533.
In the same way, the court is not required to give an instruction on the defendant’s failure to testify when there has been no request for such an instruction. In fact, “[o]rdi-narily, it would seem better to give no instruction concerning a defendant’s failure to testify unless such an instruction is *76requested by defendant.” State v. Barbour, 278 N.C. 449, 457, 180 S.E. 2d 115, 120.
No error.
Judges Britt and Morris concur.